DETAILED ACTION
The amendment filed 06/30/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not discuss exceeding size restrictions nor define what these size restrictions are.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 21, it is unclear what applicant is intending to claim by the phrasing “without exceeding size restrictions”. Size restrictions of what? Generally, each state has transportation restrictions requiring either permits and/or escort vehicles and/or flags for “oversize loads”.  Is this referring to not exceeding the maximum size allowed by law? The maximum size before requiring any permits? Not exceeding the perimeter of the trailer bed? The metes and bounds of the claim cannot be ascertained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-6, 8, 10, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahir et al. (“Replacement of the Spiral Drain at the North End of UBC Campus”) in view of Harris (4,023,590).
	With regard to claims 1 and 6, Dahir discloses a stackable baffle drop shaft unit (pg. 10; 12-13; 29-30; 66; 90; “Baffle Drop Structure”) for impeding uncontrolled gravitational flow of water from a first level to a second lower level (figs. 2,4), comprising: 
	a stackable pre-cast concrete body (pg. 12; section 3.3) having a peripheral wall extending thereabout (figs. 2,4), a top edge, a bottom edge, an exterior facing surface, an interior facing surface and the pre-cast body defines a medial channel between the top edge and the bottom edge (figs. 2,4; pg. 66, 90); 
	a baffle (pg. 90; baffle) having a top surface, a bottom surface and a terminal edge, the baffle extending inwardly from the interior facing surface of the pre-cast body to at least partially occlude the medial channel (pg. 90), and the baffle is positioned relative to the pre-cast body at or below, the top edge, or at or above, the bottom edge (fig. 90); and -2-Serial No. 16/918,585 
	an inlet port (pg. 90; inflow) defined in a pre-cast body and communicating between the exterior facing surface and the interior facing surface spacedly above the baffle within the medial channel (pg. 90), the inlet port communicating with a source of water proximate the first level (pg. 90); and an outlet port (pg. 90; adit) defined in a pre-cast body and communicating between the interior facing surface and the exterior facing surface (fig. 1), the outlet port communicating with an outlet conduit (tunnel) proximate the second level which is vertically lower than the first level (fig. 1).
	Dahir discloses the invention substantially as claimed however fails to explicitly state the top edge and the bottom edge of the pre-cast body each form one half of a positionally securing 
	Harris discloses the shaft units may be construction as one piece or in single piece modular units (col. 2, lines 14-20).  Harris further discloses baffle units (28) which may be precast into the individual modular units (col. 2 lines 37-41).  Harris further discloses the modular construction comprises a first and second units (12, 12a) that are stackable the top edge and the bottom edge of the pre-cast body each form one half of a positionally securing engagement and alignment means for positional and vertical alignment (fig. 1) and stacking of plural pre-cast bodies on top of one another (fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dahir and construct the stackable precast segments with positional and alignment means as taught by Harris in order to ensure the sections are aligned in a vertical matter as desired.

	With regard to claim 2, Dahir further discloses a divider wall (pg. 66, 90) extending diametrically across the medial channel and between the top edge and the bottom edge dividing the medial channel into a dry side and a wet side (pg. 90); and the baffle is on the wet side of the medial channel (pg. 90).
	With regard to claim 3, Dahir, as modified, further discloses plural bodies vertically stacked on top of one another with the bottom edge of a first vertically upper pre-cast body immediately adjacent to and frictionally engaged with a top edge of an immediately adjacent second vertically lower pre-cast body to form a medial channel extending axially through the plural vertically stacked pre-cast bodies (Harris; fig. 1).

	With regard to claim 4, Dahir, as modified, discloses the invention substantially as claimed however fails to explicitly state a top interconnected with the top edge of the uppermost pre-cast body, 
	Harris further discloses a top (18) interconnected with the top edge of the uppermost pre-cast body (fig. 1), the top substantially completely occluding the medial channel at the top edge of the uppermost pre-cast body (fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dahir and utilize a top as taught by Harris in order to prevent unwanted flow into the drop unit. 
	With regard to claim 5, Dahir, further discloses a base unit interconnected to the plural stacked pre-cast bodies at a vertically lowermost position relative to the plural stacked pre-cast bodies, the base unit having an integral bottom that fully occludes the medial channel; and defining an outlet port for water to exit the baffle drop (pg. 90).
	With regard to claim 8, Dahir, as modified, discloses the invention substantially as claimed however fails to explicitly state the pre-cast body is cast as a single piece off site and is transported to an installation site.  However, the examiner takes Official Notice in stating that it is notoriously well known within the art to precast concrete off site and transport to an installation site.  It would have been obvious to one of ordinary skill in the art to construct the device off site in order to ensure proper quality control.
	With regard to claim 10, Dahir further discloses the pre-cast body is annular in peripheral configuration (pg. 66, 90).
	With regard to claim 12, Dahir further discloses worker access apparatus within the dry side of the medial channel (pg. 66, 90).
	With regard to claim 13, Dahir further discloses wherein the plural pre-cast bodies are installed subsurface (pg. 59).

	With regard to claims 15-16, the claimed limitations have been discussed above.

Claims 7, 9, 11, 17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahir et al. (“Replacement of the Spiral Drain at the North End of UBC Campus”) in view of Harris et al. (4,023,590) as applied to claim 1 above, and further in view of Bavington (5,482,400).
	With regard to claims 7, 9, and 17, Dahir, as modified, discloses the invention substantially as claimed however is silent regarding wherein the pre-cast body is cast in multiple individual body pieces, each individual body piece having a first edge and a spaced apart second edge, and the plural individual body pieces are interconnected to one another edge-to-edge to form a single pre-cast body having a peripheral edge extending entirely thereabout and having both the exterior facing surface and the interior facing surface of the peripheral wall and defining the medial channel.
	Bavington discloses a shaft unit wherein the pre-cast body (fig. 2) is cast in multiple individual body pieces (24), each individual body piece having a first edge and a spaced apart second edge (fig. 2), and the plural individual body pieces are interconnected to one another edge-to-edge to form a single pre-cast body having a peripheral edge extending entirely thereabout and having both the exterior facing surface and the interior facing surface of the peripheral wall and defining the medial channel (fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Dahir and utilize individual pieces as taught by Bavington in order to simplify installation and transportation of large dimensioned drop units.
	

	Bavington discloses the body in annular or polygonal in configuration (fig. 7). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Dahirand utilize a polygonal shape as taught by Bavington since it has been held that change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	
	With regard to claim 19-20, Dahir, as modified, discloses the invention substantially as claimed as well as the baffle is horizontal and parallel to the top edge and the bottom edge of the pre-cast body (pg. 90).
	Dahir fails to explicitly state that one of the body pieces is cast integrally with the baffle.
	Harris further discloses the baffle units (28) may be precast into the individual modular units (col. 2 lines 37-41).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dahir and cast the baffle integrally with the pre-cast body as taught by Harris in order to speed up the installation process and to further strengthen the connection between the baffle and sidewall.
	With regard to claim 21, Dahir, as modified, discloses the invention substantially as claimed as discussed above however fails to explicitly state being transported on a trailer without exceeding size restrictions.  Dahir, as modified, discloses precast concrete sections.  It would have been obvious to one of ordinary skill in the art that the precast section may be transported to the site on a trailer without exceeding size restrictions in order to follow the laws of the jurisdictions while transporting the materials to the site.

Allowable Subject Matter
Claims 14 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of claims 14 and 18.  Specifically, the cited prior art lacks the stackable units being identical and inverted to achieved the altering baffles as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. 	
	In response to applicant’s argument that the baffle drops are too big to be pre-cast concrete, the examiner disagrees. As discussed above, the examiner cites Dahir to discloses the new limitations of precast concrete baffle drops. 
In response to applicant's argument that Harris and Bavington are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Harris Bavington are precast concrete structures vertically stacked below ground which is reasonably pertinent to the problem with which applicant was concerned. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
10/20/2021